DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to applicant's amendment(s)/response(s) filed on 03/02/2021. The amendment(s) to the claims has been entered. Claims 1-20 are pending. 
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 03/02/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections/Claim Rejections - 35 USC § 101
In response to the amendments filed on 03/02/2021 with respect the claims 8 and 14-20, claim Objections for claim 8 and claim rejections - 35 USC § 101 for claims 14-20 are  withdrawn.

Examiner Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Examiner Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al (US20150085650) in view of NPL (Artiga et al) (Terrestrial-satellite integration in dynamic 5G backhaul networks), in further view of Ravishankar et al (US20170294957).

	Regarding claim 1, the cited reference Cui discloses a system, comprising: a processor; a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Claim 11 discloses a system, comprising: a memory to store executable instructions; and a processor, coupled to the memory, that facilitates execution of the executable instructions to perform operations), comprising: obtaining first information associated with a first condition of a terrestrial radio network of terrestrial radio networks from a terrestrial controller that collects the first information from the terrestrial radio network (Fig. 7 and ¶0091 discloses receiveing one or more network congestion conditions and one or more network parameter conditions related to a set of network devices associated with the one or more 
networks); determining second information associated with a resource of a satellite network, wherein a defined application is alternatively executable at the mobile device via any of a group of networks, the group comprising the satellite network and the terrestrial radio networks (¶0037 discloses a system 200 also includes an evaluation manager component 206 that can be configured to compare one or more parameters associated with two or more wireless networks. According to an implementation, parameters associated with a first network can be compared to parameters associated with a second network and/or a parameters associated with subsequent (e.g., third, fourth) networks. For example, the one or more parameters associated with the communications networks can include congestion conditions and network parameter conditions. According to an aspect, the one or more parameters can include network load information. In accordance with another aspect, the one or more parameters can include bandwidth utilization of the network (e.g., 3G, 4G, long term evolution, and so on). Other parameters can include available bandwidth of a network, a number of requests received by a network resource, as well as other metrics. ¶0098 discloses a system using a wireless backhaul link(s) 824 (See fig. 8) which can include terrestrial air-interfaces or deep space links (e.g., satellite communication links)); and determining whether to re-assign the defined application from the terrestrial radio network to the satellite network based on a result of evaluating at least the first condition (¶0095 discloses a determination is made as to which radio technology at least a portion of the network traffic of the mobile device should be routed).The cited reference Cui discloses in ¶0098 a system using a wireless backhaul link(s) 824 (See fig. 8) which can include terrestrial air-interfaces or deep space links (e.g., satellite communication links). However, Cui does not explicitly teach wherein the satellite network is integrated with the terrestrial radio networks to form an integrated network to which a mobile device connects.
In an analogous art NPL (Artiga et al) teaches the satellite network is integrated with the terrestrial 
radio networks to form an integrated network to which a mobile device connects (Section II discloses the integration of the satellite segment in terrestrial backhaul networks (See Fig. 1 below)) .
	
    PNG
    media_image1.png
    253
    579
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of NPL where the networks used in Cui can be satellite and terrestrial networks integrated in in terrestrial backhaul networks where the satellite is treated just as another backhaul node with direct connection to the core network where the integration of the satellite is the key wherein a selected application of the applications, other than the defined application, is assigned to the terrestrial network and the defined application is re-assigned, from being assigned to one of the terrestrial networks, to the satellite network.	In an analogous art Ravishankar teaches wherein a selected application of the applications, other than the defined application, is assigned to the terrestrial network and the defined application is re-assigned, from being assigned to one of the terrestrial networks, to the satellite network (this limitation is interpreted in light of specification ¶0069 which discloses executing an application such as downloading a file using the satellite network and executing other application such as voice using the terrestrial network. Fig. 3 discloses a data communications system 300 where a VSAT 303 is configured to utilize multiple access/transmission technologies in parallel where the VSAT comprises a transport selection processor 304 or access selection function, satellite modem and a cellular modem. ¶0032 the access selection processor or access selection function (ASF) is configured to determine the access technology to be used to perform the data transmission of each currently active application data session or communications session... the ASF is configured to select an access technology for transmission of the data of a given user application or service based on a series of factors. ¶0033 further discloses the access selection function/processor will chose the appropriate transmission platform for a particular application or service data session based on quality of service or other transmission requirements of the application or service... For example, VOIP session data is generally susceptible to latency or transmission delay, and thus the ASF may choose the cellular or wireline transport for transmission of VOIP session data. The ASF may choose the high throughput GEO transport (i.e. GEO satellite systems (¶0035)) for transmission of HD video streaming session data.).
	
    PNG
    media_image2.png
    478
    690
    media_image2.png
    Greyscale


Regarding claims 9 and 14, the claims are drawn to a method and a non-transitory machine-readable medium respectively performing substantially the same features of the system of claim 1. Therefore the claims are subject to the same rejection as claim 1.

Claims 1-2, 4-7, 9-11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al (US20150085650) in view of NPL (Artiga et al) (Terrestrial-satellite integration in dynamic 5G backhaul networks), in further view of Segel (US20060050736).

	Regarding claim 1, the cited reference Cui discloses a system, comprising: a processor; a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Claim 11 discloses a system, comprising: a memory to store executable instructions; and a processor, coupled to the memory, that facilitates execution of the executable instructions to perform operations), comprising: obtaining first information associated with a first condition of a terrestrial radio network of terrestrial radio networks from a terrestrial controller that collects the first information from the terrestrial radio network (Fig. 7 and ¶0091 discloses receiveing one or more network congestion conditions and one or more network parameter conditions related to a set of network devices associated with the one or more networks); determining second information associated with a resource of a satellite network, wherein a defined application is alternatively executable at the mobile device via any of a group of networks, the group comprising the satellite network and the terrestrial radio networks (¶0037 discloses a system 200 also includes an evaluation manager component 206 that can be configured to compare one or more parameters associated with two or more wireless networks. According to an implementation, parameters associated with a first network can be compared to parameters associated with a second network and/or a parameters associated with subsequent (e.g., third, fourth) networks. For example, the one or more parameters associated with the communications networks can include congestion conditions and network parameter conditions. According to an aspect, the one or more parameters can include network load information. In accordance with another aspect, the one or more parameters can include bandwidth utilization of the network (e.g., 3G, 4G, long term evolution, and so on). Other parameters can include available bandwidth of a network, a number of requests received by a network resource, as well as other metrics. ¶0098 discloses a system using a wireless backhaul link(s) 824 (See fig. 8) which can include terrestrial air-interfaces or deep space links (e.g., satellite communication links)); and determining whether to re-assign the defined application from the terrestrial radio network to the satellite network based on a result of evaluating at least the first condition (¶0095 discloses a determination is made as to which radio technology at least a portion of the network traffic of the mobile device should be routed).The cited reference Cui discloses in ¶0098 a system using a wireless backhaul link(s) 824 
In an analogous art NPL (Artiga et al) teaches the satellite network is integrated with the terrestrial 
radio networks to form an integrated network to which a mobile device connects (Section II discloses the integration of the satellite segment in terrestrial backhaul networks (See Fig. 1 below)) .
	
    PNG
    media_image1.png
    253
    579
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of NPL where the networks used in Cui can be satellite and terrestrial networks integrated in in terrestrial backhaul networks where the satellite is treated just as another backhaul node with direct connection to the core network where the integration of the satellite is the key enabler for meeting the desired 100% coverage of some of the 5G use cases and the satellite integration also plays a key role here by providing a large set of redundant paths which may be used for offloading data in order to alleviate the capacity requirements of the terrestrial segment (NPL, section II). However, the combination of Cui and NPL does not explicitly teach wherein a selected application of the applications, other than the defined application, is assigned to the terrestrial network and the defined application is re-assigned, from being assigned to one of the terrestrial networks, to the satellite network.	In an analogous art Segel teaches wherein a selected application of the applications, other than the defined application, is assigned to the terrestrial network and the defined application is re-assigned, from being assigned to one of the terrestrial networks, to the satellite network (this limitation is interpreted in light of specification ¶0069 which discloses executing an application such as downloading a file using the satellite network and executing other application such as voice using the terrestrial network. See Fig. 3 below and ¶0049 where Fig. 3 discloses a hybrid satellite-terrestrial access system which use different two routes satellite route and terrestrial route based on the latency sensitivity of the traffic (e.g. path 1 or path 2). ¶0049 discloses the case of downstream direction where the traffic sourced by node B is filtered by network end specialized forwarding unit 20 according to its priority in this example. As a result, the latency insensitive traffic (in this example) is forwarded to antenna 2, then to satellite 10 on uplink 21, to antenna 2′ on downlink 21′ and then to node A. An example of latency 
insensitive traffic would be an ftp file download but the latency sensitive traffic is forwarded/switched on terrestrial route over network 1, and then to access node A over terrestrial route 22. An example of latency sensitive traffic would be a Voice over IP session.).
	
    PNG
    media_image3.png
    462
    574
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Segel because it has the advantage of being adaptive to changes in traffic patterns and content. This adaptability results in higher performance outcomes for end customers for any given mix of satellite and terrestrial assets (Segel, ¶0031).
	Regarding claim 2, the combination of Cui, NPL, and Segel discloses all limitations of claim 1, Cui further discloses wherein evaluating the first condition comprises evaluating a loading of the terrestrial radio network relative to the resource of the satellite network (Claim 11 discloses evaluating a first network congestion level and a first network parameter condition of a first set of network devices of a first network, a second network congestion level and a second network parameter condition of a second set of network devices of a second network; determining, based on the evaluating, a radio technology to which to route network traffic of the mobile device). NPL further discloses wherein the satellite network is controlled by a satellite controller (Section III discloses that the Network Manager (HNM) in charge of coordinating all the reconfiguration backhaul decisions and managing the satellite resources).

	Regarding claim 4, the combination of Cui, NPL, and Segel discloses all limitations of claim 1, NPL and Cui further disclose wherein obtaining the first information is performed periodically based on a periodic collection of the first information by the terrestrial controller (Section II Fig. 1 discloses in Event (E1) that Heavy congestion on the link B-C affects the traffic coming from Node A. Node A activates the satellite link for backhauling instead of forwarding the traffic to Node B and Cui further discloses in ¶0031 discloses that one or more network collection agents can monitor multiple networks and can periodically, continuously (e.g., repeatedly) push updated network statistic information to the user equipment device. Such periodic and/or continuous updates can enable real-time or near real-time knowledge of the network conditions)

	Regarding claim 5, the combination of Cui, NPL, and Segel discloses all limitations of claim 1, Cui further discloses wherein obtaining the first information is performed based on detection of change in a result of the evaluating the first condition by a defined amount by a component of the terrestrial radio network (¶0050 discloses that network condition can relate to signal strength thresholds. ¶0052 further discloses that the network condition can be … a threshold level, and ¶0029 further discloses that as network performance changes, a user equipment device can determine that at least a portion of its respective network traffic should be routed to a different network).

	Regarding claim 6, the combination of Cui, NPL, and Segel discloses all limitations of claim 1, NPL further discloses wherein the first information comprises an access load condition (Section II and Fig. 1 disclose that  the satellite integration also plays a key role here by providing a large set of redundant paths which may be used for offloading data in order to alleviate the capacity requirements of the terrestrial segment) and a backhaul load condition of the terrestrial radio network (Section II Fig. 1 discloses in Event (E1) that Heavy congestion on the link B-C (which means backhaul between B and C) affects the traffic coming from Node A. Node A activates the satellite link for backhauling instead of forwarding the traffic to Node B).

	Regarding claim 7, the combination of Cui, NPL, and Segel discloses all limitations of claim 1, Cui further discloses wherein obtaining the first information is performed based on detection of change in a result of the evaluating the first condition by a defined amount by a component of the terrestrial radio network (¶0050 discloses that network condition can relate to signal strength thresholds. ¶0052 further discloses that the network condition can be … a threshold level, and ¶0029 further discloses that as network performance changes, a user equipment device can determine that at least a portion of its respective network traffic should be routed to a different network).

Regarding claims 9 and 14, the claims are drawn to a method and a non-transitory machine-readable medium respectively performing substantially the same features of the system of claim 1. Therefore the claims are subject to the same rejection as claim 1.

Regarding claim 10, the combination of Cui, NPL, and Segel discloses all limitations of claim 9, NPL further discloses wherein the first condition comprises an access load condition of the terrestrial radio network relative to the resource of the satellite network (Section II and Fig. 1 disclose that  the satellite integration also plays a key role here by providing a large set of redundant paths which may be used for offloading data in order to alleviate the capacity requirements of the terrestrial segment) and Cui further disclose is based on a subscription of an entity associated with the mobile device (¶0068 discloses that one or more communications networks 502 can monitor parameters related to network congestion and/or other network parameters. According to an implementation, the parameters can include…subscriber 
profile).

Regarding claim 11, the combination of Cui, NPL, and Segel discloses all limitations of claim 9, NPL further discloses wherein the first condition comprises an access load condition of the terrestrial radio network relative to the resource of the satellite network (Section II and Fig. 1 disclose that  the satellite integration also plays a key role here by providing a large set of redundant paths which may be used for offloading data in order to alleviate the capacity requirements of the terrestrial segment) and Cui further disclose an acceptable service level of the defined application (¶0050 discloses that network condition can relate to signal strength thresholds. ¶0052 further discloses that the network condition can be … a threshold level, and ¶0029 further discloses that as network performance changes, a user equipment device can determine that at least a portion of its respective network traffic should be routed to a different network).

Regarding claim 13, the combination of Cui, NPL, and Segel discloses all limitations of claim 9, NPL and Cui further disclose wherein obtaining the first information is performed periodically based on a periodic collection of the first information of a terrestrial controller of the terrestrial radio networks (Section II Fig. 1 discloses in Event (E1) that Heavy congestion on the link B-C affects the traffic coming from Node A. Node A activates the satellite link for backhauling instead of forwarding the traffic to Node B. Cui further discloses in ¶0031 discloses that one or more network collection agents can monitor multiple networks and can periodically, continuously (e.g., repeatedly) push updated network statistic information to the user equipment device. Such periodic and/or continuous updates can enable real-time or near real-time knowledge of the network conditions).

Regarding claim 15, the combination of Cui, NPL, and Segel discloses all limitations of claim 14, Cui further discloses wherein the first condition factors in a bandwidth of the terrestrial radio network relative to the resource of the satellite network (¶0052 discloses that the system 200 also includes an evaluation manager component 206 that can be configured to compare one or more parameters associated with two or more wireless networks. According to an implementation, parameters associated with a first network can be compared to parameters associated with a second network... For example, the one or more parameters associated with the communications networks can include congestion conditions and network parameter conditions. According to an aspect, the one or more parameters can include bandwidth utilization of the network.... Other parameters can include peak usage times, available 
bandwidth of a network).

Regarding claim 17, the combination of Cui, NPL, and Segel discloses all limitations of claim 14, NPL and Cui further disclose wherein the receiving the first information is performed aperiodically based on an aperiodic collection of the first information by the terrestrial controller at specified times (Section II Fig. 1 discloses in Event (E1) that Heavy congestion on the link B-C affects the traffic coming from Node A. Node A activates the satellite link for backhauling instead of forwarding the traffic to Node B. Cui further discloses in ¶0031 discloses that one or more network collection agents can monitor multiple networks and can periodically, continuously (e.g., repeatedly) push updated network statistic information to the user equipment device. Such periodic and/or continuous updates can enable real-time or near real-time knowledge of the network conditions).

Regarding claims 18 and 20, the claims are drawn to a non-transitory machine-readable medium performing substantially the same features of the system of claim 5. Therefore the claims are subject to the same rejection as claim 5.

Regarding claim 19, the claim is drawn to a non-transitory machine-readable medium performing substantially the same features of the system of claim 6. Therefore the claim is subject to the same rejection as claim 6.

Claims 3, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al (US20150085650) in view of NPL (Artiga et al) (Terrestrial-satellite integration in dynamic 5G backhaul networks), in further view of Segel (US20060050736), in further view of Wang et al (US20180242189).

Regarding claim 3, the combination of Cui, NPL, and Segel discloses all limitations of claim 2, Cui further discloses wherein evaluating the first condition comprises evaluating a subscription for the defined application (¶0068 discloses that one or more communications networks 502 can monitor parameters related to network congestion and/or other network parameters. According to an implementation, the parameters can include…subscriber profile). However, the combination does not explicitly teach wherein the first information comprises a buffer status of the terrestrial radio network transmitted from the terrestrial radio network based on a change in the buffer status.
In an analogous art Wang discloses the first information comprises a buffer status of the terrestrial radio network transmitted from the terrestrial radio network based on a change in the buffer status (Abstract discloses that information related to a buffer status of at least one wireless device is provided by a first network node operating in a first wireless communication network, to a second network node operating in a second wireless communication network. The information may be an indication of a 
buffer status of a UE which the first network node considers steering to the second wireless network).


Regarding claim 12, the combination of Cui, NPL, and Segel discloses all limitations of claim 9, Cui further discloses wherein the first condition takes into account a received quality of experience associated with an identity of an entity to which the defined application is to be provided (¶0068 discloses that one or more communications networks 502 can monitor parameters related to network congestion and/or other network parameters. ¶0050 discloses that network condition can relate to signal strength thresholds. ¶0052 further discloses that the network condition can be … a threshold level, and ¶0029 further discloses that as network performance changes, a user equipment device can determine that at least a portion of its respective network traffic should be routed to a different network). However, the combination does not explicitly teach wherein the first information comprises a buffer status of the terrestrial radio network received by the device based on a change in the buffer status.
In an analogous art Wang discloses the first information comprises a buffer status of the terrestrial radio network received by the device based on a change in the buffer status (Abstract discloses that information related to a buffer status of at least one wireless device is provided by a first network node operating in a first wireless communication network, to a second network node operating in a second wireless communication network. The information may be an indication of a buffer status of a UE which the first network node considers steering to the second wireless network).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Wang to improve user QoE (Quality of Experience) e.g. by utilizing it for smart traffic steering between two systems and reduce the number of unnecessary handovers between the two systems which may cause degraded user experience (Wang, ¶0010).

Regarding claim 16, the claim is drawn to a non-transitory machine-readable medium performing substantially the same features of the method of claim 12. Therefore the claim is subject to the same rejection as claim 12.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al (US20150085650) in view of NPL (Artiga et al) (Terrestrial-satellite integration in dynamic 5G backhaul networks), in further view of Segel (US20060050736), in further view of BAMIDELE (GB2575034A).

Regarding claim 8, the combination of Cui, NPL, and Segel discloses all limitations of claim 1. 
NPL discloses integration of terrestrial network and satellite network. However, the combination does not 
explicitly teach wherein the integrated network is adapted to operate according to a 6th generation wireless 

In an analogous art BAMIDELE discloses wherein the integrated network is adapted to operate according to a 6th generation wireless telecommunication protocol (Abstract discloses that a hybrid satellite navigation system consisting of … 5G/6G (or other Internet connection) transceiver).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the 
claimed invention to incorporate the method of BAMIDELE to use a satellite system that uses 5th or 6th generation wireless telecommunication protocol.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/Primary Examiner, Art Unit 2462